Fourth Court of Appeals
                                San Antonio, Texas
                                     March 26, 2014

                                   No. 04-13-00854-CV

               IN THE ESTATE OF MARTHA JANE VALDEZ, Deceased

                    From the Probate Court No. 1, Bexar County, Texas
                              Trial Court No. 2008-PC-3026
                    The Honorable John D. Hutchinson, Judge Presiding

                                        ORDER

     In accordance with this court’s opinion issued this date, the appeal is DISMISSED for
LACK OF JURISDICTION. Costs of the appeal are taxed against appellant Jerry Valdez.

      It is so ORDERED on March 26, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk